COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 IN THE                                                         No. 08-17-00188-CV
                                               §
 INTEREST OF                                                      Appeal from the
                                               §
 B.S.R., A CHILD.                                               383rd District Court
                                               §
                                                              of El Paso County, Texas
                                               §
                                                               (TC# 2011DCM10219)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2017.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.